Citation Nr: 0636645	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for the 
service-connected residuals of a stress fracture of the third 
metatarsal of the right foot.

2.  Entitlement to service connection for arthritis of the 
right knee, claimed as secondary to the service-connected 
residuals of a stress fracture of the third metatarsal of the 
right foot.

3.  Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30 for convalescence following 
surgery for a right foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.   

The case was previously before the Board in October 2004, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The service-connected residuals of a stress fracture of 
the third metatarsal of the right foot are not manifested by 
any active symptomatology.

2.  There is no medical evidence of record which reveals that 
the veteran had any right knee injury or disorder during 
service.  There is no evidence of any diagnosis of arthritis 
of the right knee within the first year after separation from 
service.  

3.  The preponderance of the competent medical evidence 
establishes that the veteran's right knee arthritis is not 
related to military service or proximately due to, or the 
result of, or aggravated by the service-connected stress 
fracture of the third metatarsal of the right foot.  

4.  Surgery conducted in September 1996 on the veteran's 
right foot was for a nonservice-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected residuals of a stress fracture of the third 
metatarsal of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Codes 5003, 5283, 5284 (2006).  

2.  Right knee arthritis was not incurred in, or aggravated 
by, active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).

3.  The criteria for entitlement to an a temporary total 
disability rating based on the need for convalescence for 
surgery for a service-connected right foot disorder have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002): 38 C.F.R. §§ 
4.1, 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
January 2002 and October 2005 satisfied the duty to notify 
provisions.  The veteran's VA medical treatment records have 
been obtained and he has been accorded a recent VA 
Compensation and Pension examination.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  The appeal 
has been readjudicated in a March 2006 Supplemental Statement 
of the Case which is after the most recent duty to notify 
letter.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claims.  The evidence 
includes, but is not limited to:  service medical records; 
the veteran's contentions; private medical treatment records; 
VA medical treatment records; and VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
each claim.  

II.  Increased Disability Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2006).

A review of the veteran's medical history is necessary in the 
present case.  Service medical records reveal that during 
basic training in May 1967, the veteran had swelling and 
tenderness over the metatarsal heads of his right foot.  X-
ray examination was conducted and revealed a stress fracture 
of the third metatarsal of the right foot.  This was treated 
with a cast.  A June 1967 record reveals that the fracture 
was healing and a fracture bar was used in the veteran's boot 
for treatment.  A June 1967 x-ray examination report revealed 
an assessment of "healing stress fracture, 3rd metatarsal" 
of the right foot.  An August 1967 treatment entry states 
"x-ray shows excellent healing of fracture.  Remove cast."  
In March 1968, the veteran had complaints of right foot pain.  
X-ray examination revealed that the prior stress fracture had 
healed well.  He was treated with shoe inserts.  In February 
1970, separation examination of the veteran was conducted.  
Clinical evaluation of the veteran's feet was normal, with no 
abnormalities noted by the examining physician.  On the 
accompanying report of medical history the veteran indicated 
a history of foot trouble, but also reported presently being 
in good health.  In a May 1970 rating decision, service 
connection was granted for the residuals of a stress fracture 
of the  third metatarsal of the right foot and a 
noncompensable (0%) disability rating was assigned.  

A VA medical treatment record dated in August 1976 reveals 
that the veteran was treated for complaints of chronic right 
foot pain.  The veteran reported a history of foot injury in 
service.  Physical examination indicated a tendency of the 
outer four toes of the right foot to "hammer."  X-ray 
examination of the right foot was conducted and revealed a 
"healed fracture of middle [third] metatarsal (but there is 
history of fracture of 1st, 2nd, & 3rd)."  The physician's 
impression was chronic pain, right foot, and beginning 
hammertoes due to old stress fracture of 1st, 2nd, & 3rd 
metatarsals.  

By a decision dated in September 1976, the RO held that the 
fractures of the veteran's first and second metatarsals is 
not shown to have occurred in service nor is the beginning 
hammertoe effect shown to have commenced in service.  The 
history of stress fractures of the first and second 
metatarsals reported by the veteran is not supported by the 
evidence of record and was not shown on x-ray examination of 
the right foot in August 1976.  The evidence of record 
clearly shows that the veteran only suffered a stress 
fracture of the third metatarsal of the right foot.  The 
service medical records contain x-ray examination reports 
which verify that there was only a stress fracture of the 
third metatarsal during service and no other fractures of any 
other metatarsals.  This is supported by the original service 
medical records which are of record.  Any assertion that the 
veteran had any fracture other than the stress fracture of 
the third metatarsal of the right foot during service is 
completely unsupported by the competent medical evidence of 
record which is contemporaneous with service.

A private medical record dated in December 1987 reveals that 
the veteran had surgery on the first metatarsal phalangeal 
joint of his right foot to treat hallux abductus and 
degenerative changes.  In February 1988, a private podiatrist 
submitted a letter on the veteran's behalf.  In this letter a 
medical history of an in-service fracture of the first, 
second, and fourth metatarsals of the right foot was referred 
to.  As noted above, this medical history is inaccurate and 
unsupported by the medical evidence of record.  The 
podiatrist did indicate that the veteran had a post-service 
injury to his right foot in 1981, which required surgical 
treatment.  A present hallux valgus deformity of the right 
great toe (first metatarsal) was noted to be present.  
Interestingly, x-ray examination did not reveal any 
abnormality of the veteran's right third metatarsal.  

VA surgical records reveal that in 1996 the veteran again had 
surgery on his right great toe, first metatarsal.  

In October 2000, a VA examination of the veteran was 
conducted.  The examiner noted the veteran's history of a 
stress fracture of the third metatarsal of the right foot and 
the post-service surgeries.  The veteran reported pain in his 
right foot.  Physical examination revealed tenderness of the 
first and third metatarsal area of the right foot along with 
mild swelling.  A good range of motion and strength of the 
right foot was noted.  X-ray examination revealed 
"tarsometatarsal arthritic changes."  However, prior VA x-
ray reports dated in 1994 and 1996 specifically identified 
the site of the arthritis as being on the first metatarsal, 
the right great toe.  

In July 2005, the most recent VA examination of the veteran's 
right foot was conducted.  Physical examination revealed no 
swelling and no pain on palpation of the third metatarsal.  
X-ray examination revealed "advanced hypertrophic changes 
within the mid foot indicating secondary degenerative 
disease."  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

The veteran's service-connected residuals of a stress 
fracture of the third metatarsal of the right foot are 
currently rated as noncompensable (0%) under Diagnostic Code 
5284 for other injuries of the foot.  A 10 percent rating 
contemplates a moderate disability; a 20 percent rating 
contemplates a moderately severe disability; a 30 percent 
rating contemplates a severe disability and this is the 
highest rating assignable under this Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  

Disability ratings from 10 to 30 percent are also assignable 
for nonunion, or malunion of the tarsal or metatarsal bones.   
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2006). However, all 
of the evidence of record reveals that the stress fracture of 
the right third metatarsal which occurred during service is 
so well healed that it is not visible on recent x-ray 
examinations.  

There is x-ray evidence of arthritis of the right foot.  
Diagnostic code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
However, even if there is arthritis at the third metatarsal 
of the right foot.  There is no limitation of motion related 
to this specific joint nor can a 10 percent rating be 
assigned due to arthritis of a single minor joint.  

The preponderance of the evidence is against the claim for an 
increased (compensable) disability rating for the veteran's 
service-connected residuals of a stress fracture of the third 
metatarsal of the right foot.  Simply put, the veteran had a 
stress fracture which healed without any residual disability.  
The veteran does have a considerable amount of right foot 
pain and degenerative changes involving the great toe, but 
these disorders are not service-connected.  Rather, the 
evidence of record indicates that they developed after 
service as the result of intercurrent injuries.  With no 
active symptoms or disability referable specifically to the 
right third metatarsal, an increased rating must be denied.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the disability ratings assigned.  The Board has 
considered the veteran's claim for increased ratings for his 
musculoskeletal disabilities under all appropriate diagnostic 
codes.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
However, the evidence of record does not indicate that any 
current right foot disability is the result of the stress 
fracture of the third metatarsal during service.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

III.  Service Connection

The veteran claims entitlement to service connection for 
arthritis of the right knee.  The veteran specifically claims 
that his abnormal gait from his service-connected stress 
fracture of the right third metatarsal has caused his right 
knee disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
arthritis, may also be granted if such disease is manifested 
in service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Review of the service medical records does not reveal 
complaints or diagnosis of any right knee disability during 
service.  Moreover, the medical evidence of record does not 
contain any diagnosis of right knee arthritis during the 
first year after the veteran separated from service. 

A VA surgical record reveals that the veteran incurred a 
right knee medial meniscus tear in October 1999.  A diagnosis 
of minimal degenerative joint disease, arthritis, was also 
made in October 1999.  

In October 2000, a VA examination of the veteran was 
conducted.  X-ray examination of the knees revealed arthritis 
of the right knee.  The examining physician's diagnosis was 
that the veteran had "severe arthritis of the right knee, 
exacerbated by pain and discomfort of the right foot."  As 
noted in Section II above, while the veteran is service-
connected for a stress fracture of the right third 
metatarsal, the pain and functional impairment of the right 
foot is related to his right great toe which is not service-
connected. 

VA records dated in 2002 reveal that the veteran has 
undergone total knee replacement, arthroplasty, of both knees 
as a result of severe arthritis.  A February 2003 opinion by 
a physician's assistant states that the veteran's knee 
arthritis may be related to the service-connected right foot 
problem due to his resultant abnormal gait.  However, this 
opinion is speculative stating that the knee arthritis 
"may" be related.  Moreover, the opinion does not 
contemplate that the veteran's right foot pain and abnormal 
gait did not result from the service-connected right third 
metatarsal stress fracture but from nonservice-connected 
first metatarsal abnormalities.

In July 2005, the most recent VA examination of the veteran 
was conducted.  The examining physician indicated a medical 
history of pain in the mid-right foot dating from the 1970s 
along with pain in the right knee with surgical interventions 
dating back only 4 years.  X-ray examination of the right 
foot revealed that the 1st and 2nd metatarsal were 
foreshortened with a screw in the first metatarsal.  There 
were advanced hypertrophic changes throughout the mid foot.  
The physician's opinion was that the stress fracture to the 
right foot in service changed the veteran's gait in some way 
which contributed to excess stress on the right knee and over 
time this excess stress aggravated his osteoarthritis of the 
right knee.  However, the x-ray evidence referred to in the 
examination report specifically identifies abnormalities to 
the first and second metatarsals which are not service-
connected.  Essentially, this medical opinion indicates that 
a right knee disability could have been aggravated by the 
veteran's right foot disorders.  However, the opinion fails 
to differentiate between the veteran's service-connected 
stress fracture of the third metatarsal, which is essentially 
asymptomatic, and the other more disabling nonservice-
connected right foot disorders.

In February 2006, another VA examination of the veteran was 
conducted.  The VA physician reviewed all of the medical 
evidence of record and rendered a medical opinion to address 
various matters, to include clarification as to what 
impairment of the right foot caused or contributed to right 
knee disability..  The examination findings were consistent 
with the prior July 2005 VA examination.  The examining 
orthopedist acknowledged that the veteran had a stress 
fracture to the third metatarsal of the right foot during 
service and that he was service-connected for this 
disability.  However, the physician stated that the evidence 
showed that the veteran re-injured his right foot after 
service and that all of the other disorders of the right 
foot, such as hammertoes, the hallux abductus deformity and 
arthritis, were not the result of the stress fracture of the 
third metatarsal.  Further, the physician's opinion was that 
the veteran's knee arthritis "could possibly be due to his 
right foot problems, but they are not solely due to his third 
metatarsal fracture."  Moreover, the physician also 
indicates that the right third metatarsal fracture was not 
the cause of the other nonservice-connected right foot 
disabilities.  After determining that the service-connected 
right third metatarsal fracture was not the cause of any of 
the other right foot disorders, the physician stated that the 
service-connected right third metatarsal fracture was not the 
cause of osteoarthritis of the right knee. 

There is simply no medical evidence that the veteran had 
arthritis of the right knee during service or that it 
manifested within the first year after the veteran's 
separation from service.  Rather, the medical evidence of 
record reveals that the veteran was first diagnosed with 
arthritis of the right knee many years after service.  The 
2006 VA examination report is very specific in parsing out 
the veteran's various right foot disorders and indicating 
that the service-connected right third metatarsal fracture is 
not the cause of these disorders or the right knee disorder.  
The provisions of 38 C.F.R. § 3.102 provide that a reasonable 
doubt is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  The medical opinions of record which indicate 
that the veteran's right foot pain caused abnormal gait which 
aggravated the right knee arthritis do not distinguish 
between the service-connected right third metatarsal fracture 
which is asymptomatic, and the nonservice connected disorders 
of the right foot which are the cause of theses symptoms.  
Inasmuch as the 2006 VA examiner specifically identified the 
various disorders of the veteran's right foot and provided 
clarification as to what impairment of the right foot caused 
or contributed to the right knee disability, it is given much 
greater weight and probative value than the 2003 opinion of 
the physician's assistant and the July 2005 opinion which 
indicated a relationship between right foot impairment and 
the right knee disability.  In the opinion of the Board, the 
VA examiner's opinion of February 2006 constitutes a 
preponderance of competent medical evidence establishing that 
the veteran's right knee arthritis is not related to military 
service or proximately due to, or the result of, or 
aggravated by the service-connected stress fracture of the 
third metatarsal of the right foot.  Accordingly, service 
connection for arthritis of the right knee must be denied.  


IV.  Temporary Total Rating

Under 38 C.F.R. § 4.30 (2006), a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that surgery was performed that 
necessitated at least one month of convalescence.  The 
treatment contemplated must be for a service-connected 
disability.  38 C.F.R. § 4.30 (a) (2006).

VA medical records reveal that in September 1996 surgery was 
conducted on the veteran's right foot to treat degenerative 
arthritis of the right first metatarsal, the right great toe.  
As noted above, the veteran is service-connected for a stress 
fracture of the right third metatarsal.  The February 2006 VA 
medical opinion states that the right third metatarsal 
fracture was not the cause of any other right foot 
disability.  Simply put, the veteran is not service-connected 
for disability of the right first metatarsal.  Accordingly, 
the surgery in 1996 was for treatment for a nonservice-
connected disability.  As such, entitlement to a temporary 
total disability rating must be denied.  

V.  Conclusion

Finally, in reaching these decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against all of the claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).








	(CONTINUED ON NEXT PAGE)


ORDER

A compensable disability rating for residuals of a stress 
fracture of the third metatarsal of the right foot is denied. 

Service connection for a right knee disorder is denied.  

A temporary total disability rating pursuant to 38 C.F.R. 
§ 4.30 for convalescence following surgery for a right foot 
disorder is denied.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


